Citation Nr: 1139091	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  03-02 606	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at Law
	

ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2003, the Board denied the Veteran's claim for service connection for a knee disorder of the right and left knees (diagnosed as osteoarthritis accompanied by synovial effusions in both knees).  The Veteran appealed the December 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated March 18, 2005, the Court vacated and remanded the Board's decision for compliance with its order, specifically providing the Veteran with a notice letter that satisfies the requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In turn, in October 2008, the Board remanded the issues currently on appeal for compliance with the instructions in the Court's March 2005 order.  

The issues concerning a right knee disorder and a left knee disorder again returned to the Board in April 2010, at which time the Board again denied service connection for a disorder of the right and left knees.  The Veteran appealed the April 2010 Board decision to the Court.  In a February 2011 Court Order, the Court remanded the two issues for compliance with instruction in a February 2011 Joint Motion for Remand (Joint Remand).  Specifically, the Joint Remand indicated that the Board failed to provide adequate reasons and bases for its denial of service connection for a right knee disorder in its April 2010 decision.  It also indicated that the Veteran was not provided an adequate VA examination in connection with his claim for service connection for a left knee disorder.  These two issues are again before the Board for further appellate consideration.  

While the appeal for the issues of service connection for a right knee disorder and for a left knee disorder was pending, the Veteran also timely perfected an appeal of the issues of service connection for diabetes mellitus; hypertension; peripheral neuropathy, bilateral upper extremities; peripheral neuropathy, bilateral lower extremities; and erectile dysfunction.  These issues also are now before the Board and have been addressed in a separate decision.

In an August 2009 rating decision, the RO denied service connection for sinusitis.  The Veteran did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board again finds that additional development of the evidence is required.

In this case, pursuant to the Court's order dated in February 2011, this case must be remanded to comply with the instructions set forth in a February 2011 Joint Remand.  Initially, the February 2011 Joint Remand indicated that the Board, in its April 2010 decision, failed to provide adequate reasons and bases for its denial of the Veteran's claim for service connection for a right knee disorder.  Specifically, the Board failed to address a lay statement submitted by the Veteran that asserted that he had had continuity of symptomatology in both of his knees since service.  

After a review of the claims file, and specifically a VA examination report pertaining to the Veteran's right knee dated in April 2009, the Board finds that a remand is necessary to obtain another medical nexus opinion concerning the Veteran's right knee in order for the Board to better determine the relationship between the Veteran's right knee and his military service.  The Board finds the April 2009 VA examiner's medical nexus opinion to be inadequate as he failed to consider the Veteran's lay assertions of continuity of symptomatology as well.  Specifically, the April 2009 VA examiner indicated that, following the Veteran's abrasion of the right knee during service, there was no reported documentation of follow-up checkups or treatments of the knee.  He further noted that, following service, the Veteran worked for several years as a maintenance worker at Miami Dade buildings and offices.  He did not see any doctor for his right knee.  In this regard, the Veteran contends in an October 1998 statement that he had experienced continuity of symptomatology since service, but that he had only self-medicated due to being unable to afford to see a doctor.  As a layperson, the Veteran is competent to report the symptoms he has experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

Furthermore, during a March 1999 VA examination, while the Veteran indicated no complaints concerning his right knee, he was found to have pain in the right knee upon examination.  

While the April 2009 VA examiner noted that the Veteran had pain in the knee and self-medicated with over-the-counter pain medication, he did not provide an analysis or discussion of this statement or the March 1999 VA examination findings of pain in the right knee to reconcile these statements and reports with his own findings and conclusions.  

The February 2011 Joint Remand also specified that the Veteran was never provided an examination of his left knee in connection with his claim for service connection.  It pointed out that the April 2009 VA examination was only for the Veteran's right knee, but that the April 2009 VA examiner nevertheless provided a brief nexus opinion concerning the Veteran's left knee without a proper examination.  

Thus, a remand is necessary in this case for a proper examination of the Veteran's left knee and an adequate medical nexus opinion that accounts for competent lay statements made by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current bilateral knee disorders.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include X-ray studies and any other necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

a)  Does the Veteran currently have a disorder in either knee?

b)  If the Veteran currently has a disorder in either one of his knees, is any such disorder at least as likely as not (50 percent or more probable) incurred in or aggravated by service?  In making this determination, the examiner is to note that the Veteran's service treatment records show that he had fallen in December 1971, and was treated for an abrasion to the left palm and right knee.  He also has asserted that he has experienced continuity of symptomatology in both of his knees since service, and had self-medicated due to being unable to afford to visit a doctor.  Furthermore, during a March 1999 VA examination, he was found to have pain in the right knee.  Other medical treatment records also document a long history of knee pain.

The examiner should take into account these service treatment records, medical records and reports, and lay statements in providing his opinion, and provide a complete rationale for any opinion he provides.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Following completion of the above, readjudicate the claims of service connection for a right knee disorder and for a left knee disorder in light of the VA examination provided and any additional evidence received since the issuance of the supplemental statement of the case in June 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney another supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his attorney should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


